Citation Nr: 0906962	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-35 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The Veteran served on active duty from April 1951 to November 
1953 and from May 1956 to June 1973.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied service connection for bilateral hearing loss, 
hypertension, and a low back condition.

In an April 2008 rating decision, the RO granted service 
connection for the Veteran's low back condition (degenerative 
changes of the lumbar spine), assigning a 10 percent rating 
from April 2005.  Since the Veteran did not appeal either the 
initial rating or the effective date assigned for this 
condition, that claim has been fully resolved and is no 
longer before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  Indeed, at an October 2006 hearing 
before the undersigned Veterans Law Judge of the Board, the 
Veteran indicated that he did not wish to appeal the claim 
concerning his low back condition.  

The Board will now adjudicate the claim of entitlement to 
service connection for bilateral hearing loss.  The remaining 
issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability in 
his left ear according to VA standards. 

2.  The Veteran does have a hearing loss disability in his 
right ear according to VA standards, but this disability was 
first identified many years after service and has not been 
linked by competent medical evidence to service.

CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in May 2005 and March 2006, the first of which 
was issued prior to the initial adjudication of the claim in 
November 2005.  Theses letters informed him of the evidence 
required to substantiate his claim, as well as of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The March 2006 letter also addressed the potential 
downstream disability-rating and effective-date elements if 
the claim is ultimately granted, as required in Dingess, 
supra.  But even if these issues were not addressed, such an 
oversight would be is nonprejudicial (i.e., harmless error) 
because the preponderance of the evidence is against the 
underlying claim for service connection.  So any question as 
to the appropriate downstream disability rating or effective 
date to be assigned is ultimately moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also 
38 C.F.R. § 20.1102 (2008).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all post-service 
treatment records that he and his representative cited as 
relevant.  The Veteran was also afforded a VA audiological 
evaluation in October 2005 to determine whether he has a 
hearing loss disability as a result of noise exposure in 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.






II.  Service Connection for Bilateral Hearing Loss

The Veteran claims that he developed a bilateral hearing loss 
disability as a result of acoustic trauma while on active 
duty.  He testified at his hearing that he was exposed to 
high levels of noise while working on various aircraft, as 
well acoustic trauma from explosions and gunfire without the 
use of hearing protection.  He is therefore seeking service 
connection for bilateral hearing loss.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 38 C.F.R. § 3.303(a).  Certain chronic 
diseases, such as organic disease of the nervous system, 
including sensorineural hearing loss, may be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year of 
separation from service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
separation, a Veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  See, too, 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In this case, the evidence shows that the Veteran does not 
have a hearing loss disability according to VA standards with 
respect to his left ear.  In this regard, at a VA 
audiological evaluation performed in October 2005, testing in 
the left ear revealed a 25-decibel loss at the 1000, 2000, 
and 3000 Hz levels, and a 35-decibel loss at the 4000 Hz 
level.  Speech discrimination was 96 percent.  Since these 
findings to not meet the criteria for a hearing loss 
disability according to 38 C.F.R. § 3.385, service connection 
for hearing loss in the Veteran's left ear must be denied on 
the basis that he lacks a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

Audiometric testing at that time, however, does establish a 
hearing loss disability in his right ear, since testing in 
that ear showed a 60-decibel loss at the 4000 Hz level, which 
is considered a hearing loss disability according to VA 
standards.  See 38 C.F.R. § 3.385.  Therefore, the Board must 
determine whether the Veteran's right ear hearing loss 
disability is somehow related to his military service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The record establishes that the Veteran probably experienced 
acoustic trauma in service.  His DD Form 214 shows that he 
worked as an aircraft maintenance technician, which 
presumably involved a significant amount of noise exposure.  
That said, however, even though he was probably exposed to 
significant levels of noise in service, no medical evidence 
indicates that his in-service noise exposure contributed to 
his current right ear hearing loss disability.  

The Veteran's service treatment records make no reference to 
hearing loss involving his right ear.  Of particular 
relevance, audiometric testing at his retirement examination 
in February 1973 showed, in the right ear, a 5-decibel loss 
at the 500, 1000, 2000, 3000, and 6000 Hz levels, and a 10-
decibel loss at the 4000 Hz level.  Thus, since these 
findings do not suggest that the Veteran had any hearing loss 
in his right ear at the time he retired from the military, 
nor do they represent an upward trend from earlier testing, 
the service treatment records provide highly probative 
evidence against the claim.  See Struck v. Brown, 9 Vet. App. 
145 (1996).

In addition, a right ear hearing loss disability was not 
confirmed until the October 2005 VA audiological evaluation 
report, approximately 32 years after the Veteran had retired 
from the military.  This 32-year gap provides compelling 
evidence against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  

But more importantly, the audiologist who performed that 
October 2005 evaluation reviewed the claims file for the 
Veteran's pertinent medical and other history - including his 
alleged noise exposure in service - and concluded that his 
"hearing loss is not likely caused by his history of 
unprotected military noise exposure for the following reason: 
normal hearing (through 6000 Hz) at separation examination in 
both ears."  Since this opinion was based on a review of the 
claims file and was supported by sound rationale, it provides 
compelling evidence against the Veteran's claim.  In other 
words, the VA audiologist applied valid medical analysis to 
the significant facts of this case in reaching her 
conclusion.  See Nieves-Rodriguez v. Peake, NO. 06-3012 (Dec. 
1, 2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position.)

The only evidence in support of the Veteran's claim is his 
own personal lay statements and testimony.  But as a layman, 
without medical expertise, he simply is not qualified to 
render a medical opinion concerning the cause or date of 
onset of his right ear hearing loss disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  Instead, he is 
only competent to comment on symptoms (e.g., difficulty 
hearing) he may have personally experienced during and since 
service, but not the etiology of his symptoms.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied. 


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied.  







REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the Veteran's claim of 
entitlement to service connection for hypertension.  In 
particular, a VA examination is needed to determine whether 
his hypertension had its onset either in service or within 
one year of his retirement from active duty in June 1973. 

The Veteran was afforded a VA compensation examination in 
October 2005 to determine whether his hypertension was caused 
or aggravated by his service-connected diabetes mellitus.  
38 C.F.R. § 3.310 (2008).  That examination, however, did not 
address the issue as to whether his hypertension had its 
onset during service or within one year of his retirement 
from active duty.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303, 3.307, 3.309.  This is required since the service 
treatment records suggest that he may have developed 
hypertension during his second period of active duty.

The Veteran's service treatment records list numerous 
elevated blood pressure readings, which may represent 
hypertension.  According to VA regulation, hypertension means 
that the diastolic blood pressure is predominantly 90 
millimeters (mm) or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.

Of particular relevance, the retirement examination report 
dated in February 1973 lists a blood pressure reading of 
134/98.  Based on this elevated reading, his blood pressure 
was taken twice a day - once in the morning and once at night 
- for five consecutive days from March 6 to March 10, 1973.  
The following blood pressure reading were recorded: March 6: 
130/92 and 130/88; March 7: 134/93 and 142/92; March 8: 
130/84 and 140/86; March 9: 120/80 and 130/80; and March 10: 
132/90 and 120/80.  

Based on these elevated blood pressure readings in service, 
the Board finds that the Veteran should be afforded a VA 
examination to determine whether his hypertension had its 
onset either during service or within one year of his 
retirement from active duty in June 1973.  See 38 U.S.C.A. § 
5103A(d) and 38 C.F.R.                § 3.159(c)(4); see also 
McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology and 
approximate date of onset of his 
hypertension.  All necessary studies and/or 
tests should be conducted.  The Veteran's 
claims file should be made available to the 
examiner for review.  Following a review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
hypertension had its onset during service 
or within one year of his retirement from 
active duty in June 1973.  In doing so, the 
examiner should note the elevated blood 
pressure readings - particularly those 
noted at his retirement examination in 
February 1973 and during the follow-up 
study in March 1973 - and state whether 
these readings constitute a diagnosis of 
hypertension.  A complete rationale for any 
opinion expressed should be included in the 
examination report.

2.  Then readjudicate the claim in light of 
the additional evidence.  If the claim is 
not granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and give 
them an opportunity to respond to it before 
returning the record to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


